Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6th, 2022 has been entered.
By the amendment claims 1, 3, 5-17 and 19-24 are pending with claims 1, 16, 19 and being amended and claims 2, 4 and 18 being canceled. The applicant’s amendments have overcome the 35 U.S.C. 112 rejections that were outlined in the previous Office action. 


Information Disclosure Statement
The Information Disclosure Statement filed on July 19th, 2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support for the newly claimed embodiment of the supports being able to move in both the direction perpendicular to and along their plane. In previous versions of the claims as well in the drawings, the movement directions were separate embodiments but the newly amended claims combined these features into one embodiment.   


Claim Rejections - 35 USC § 103
Claims 1, 3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric (US 11124363) , and further in view of Zhu et al. (US 20210206580), hereafter Zhu.

With regards to claim 1, Barbaric discloses a ply sorting device (Abstract; workpieces can be plies), comprising a picker (receiver 6) and a buffer (receiving magazine 1), wherein the picker is arranged to pick planar plies of cut fiber material and move them to the buffer (Col. 3, L53-58), and wherein the buffer comprises a plurality of planar supports (storage surfaces 7) interspaced perpendicular to their plane (Fig. 3) each arranged to receive plies from the picker and to support the plies in planar orientation, wherein the planar supports are movably arranged relative to each other to receive the plies (Col. 3, L25-34), wherein the supports are arranged to be moved from a storage position in which they have a covering arrangement (Fig. 3) that prevents receiving of plies, to a receiving position that allows receiving of plies (Col. 1, L56-Col. 2, L26). Barbaric discloses this movement being in a direction horizontal to the plane of the supports (Col. 3, L25-34). Barbaric does not disclose that the supports are movable perpendicular to their plane. 
However, Zhu discloses wherein supports (support bars 4) are arranged to move perpendicular to their plane (P0037, L9-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports disclosed by Barbaric to also move in a direction perpendicular to plane as disclosed by Zhu in order to reduce the movement of the picker therefore increasing efficiency. 

With regards to claim 3, Barbaric and Zhu discloses all the elements of claim 1 as outlined above. Barbaric further discloses wherein the supports are arranged to move along their plane (Col. 3, L25-34).

With regards to claim 5, Barbaric and Zhu disclose all the elements of claim 1 as outlined above. Barbaric further discloses wherein the supports are shelves (Fig. 1).

With regards to claim 6, Barbaric and Zhu disclose all the elements of claim 5 as outlined above. Barbaric further discloses wherein the shelves are arranged above each other in a column (Col. 3, L25-27).
With regards to claims 7-8, Barbaric and Zhu disclose all the elements of claim 6 as outlined above. Barbaric further discloses wherein the shelves are each slidably mounted to a frame transversely to a longitudinal direction of the shelves, wherein the shelves are arranged to slide outwards of the column (Col. 3, L25-34). 

With regards to claim 9, Barbaric and Zhu disclose all the elements of claim 8 as outlined above. Barbaric further discloses wherein one side of the column is in a storage region and the other side of the column is in a retrieval region (Col. 3, L25-34).

With regards to claims 10-11, Barbaric and Zhu disclose all the elements of claim 5 as outlined above. Barbaric does not disclose wherein the shelves are liftably mounted to a frame transversely to a longitudinal direction of the shelves, wherein the shelves are liftably mounted with variable interspace to accommodate the picker between shelves.
However, Zhu discloses wherein the shelves are liftably mounted to a frame transversely to a longitudinal direction of the shelves (P0037, L9-10), wherein the shelves are liftably mounted with variable interspace to accommodate the picker between shelves (P0038, L13-17). Therefore, the combination of Barbaric and Zhu discloses this feature.  

With regards to claim 12, Barbaric and Zhu disclose all the elements of claim 1 as outlined above. Barbaric further discloses a planar pickup plane comprising a moving belt surface (receiving table 3) associated with an output of a sheet cutter arranged to cut the planar plies from a sheet (Mentioned cutting indirectly as use of the invention, Col. 1, L9-11)

With regards to claim 13, Barbaric and Zhu disclose all the elements of claim 12 as outlined above. Barbaric further discloses wherein the picker comprises a plurality of gripper organs arranged in a gripper plane (Col. 4, L10-14; Col. 2, L27-31).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric and Zhu  as applied to claim 13 above, and further in view of Weigl (US 20110174700).

With regards to claim 14, Barbaric and Zhu disclose all the elements of claim 13 as outlined above. Barbaric and Zhu does not disclose a detection plane arranged parallel to the pickup plane, to detect material extending between the pickup plane and the gripper plane. 
However, Weigl discloses a detection plane (sensors 14 and 15) arranged parallel to the pickup plane (sensor 14 on pickup plane, 15 on gripper plane), to detect material extending between the pickup plane and the gripper plane (P0061). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the sensors disclosed by Weigl to the sorting device as disclosed by Weigl in order to prevent damage to the ply.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbaric and Zhu further in view of Wirsam et al. (US 8655477 B2), hereafter Wirsam.

With regards to claim 15, Barbaric and Zhu disclose all the elements of claim 1 as outlined above. Barbaric does not disclose wherein the sorting device is operatively associated with a sheet cutter arranged to cut plies from a sheet.
However, Wirsam discloses a sorting device (Abstract) operatively associated with a sheet cutter arranged to cut plies from a sheet (Col. 5, L21-25). It would have been obvious to a person with ordinary skill in the art before the effective filing date that the device disclosed by Barbaric could be used in the manner disclosed by Wirsam because it is known in the art to use sorting devices after cutting sheets (See Barbaric Col. 1, L9-21)

Claims 16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam, further in view of Zhu.
 
With regards to claim 16, Wirsam discloses a method of sorting plies of differing geometry (Abstract), comprising picking and moving planar plies of cut fiber material (glass slabs 21) to supports (not labeled separately) of a buffer (storage unit 50) where the plies are received in a planar orientation. Wirsam does not disclose moving the supports perpendicular to their plane relative to each other to receive the plies, wherein the supports are moved from a storage position in which they have a covering arrangement of a select support that prevents receiving of plies, to a receiving position with supports above the select support spaced perpendicular relative to the plane of the select support that allows receiving of plies by the select support.
However, Zhu discloses moving the supports (support bars 4) perpendicular to their plane relative to each other to receive the plies (P0038, L13-19), wherein the supports are moved from a storage position in which they have a covering arrangement of a select support that prevents receiving of plies, to a receiving position with supports above the select support spaced perpendicular relative to the plane of the select support that allows receiving of plies by the select support (P044). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports disclosed by Wirsam, moveable perpendicular to their plane in the manner disclosed by Zhu in order to protect the plies from dust and debris. 

With regards to claim 19, Wirsam and Zhu disclose all the elements of claim 16 as outlined above. Wirsam does not disclose wherein the supports are moved apart in a lifting operation to receive plies. 
However, Zhu discloses wherein the supports are moved apart in a lifting operation to receive plies (P0038, L13-17). Therefore, the combination of Wirsam and Zhu teaches this feature. 

With regards to claim 20, Wirsam and Zhu disclose all the elements of claim 16 as outlined above. Wirsam further discloses picking the plies as cutouts from a moving sheet (Col. 5, L21-25).

With regards to claim 21, Wirsam and Zhu disclose all the elements of claim 20 as outlined above. Wirsam further discloses nesting the cutout plies in the sheet to optimize the use of sheet material (Col. 3, L31-36).

With regards to claim 22, Wirsam and Zhu disclose all the elements of claim 21 as outlined above. Wirsam further discloses using the completion of sets in the supports of the buffer is as a boundary condition in the nesting of the plies in the sheet (Col. 3, L36-41).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Zhu as applied to claim 16 above, and further in view of Barbaric.

Wirsam and Zhu disclose all the elements of claim 16 as outlined above. Wirsam and Zhu do not disclose moving the supports along their plane. 
However Barbaric discloses moving the supports (shelves 7) along their plane (Col. 1, L57-60; details of how it extends in Col. 3, L25-34). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the supports disclosed by Zhu also move in the horizontal manner as disclosed by Barbaric in order to reduce the vibration on plies that are not being moved.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Zhu as applied to claim 16 above, and further in view of Franz (US 8788086)

With regards to claim 23, Wirsam and Zhu disclose all the elements of claim 16 as outlined above. Wirsam and Zhu do not disclose wherein as part of the step of picking a ply, a select group of gripper organs from a plurality of gripper organs arranged in a gripper plane on a picker is actuated depending on the geometry of the ply to be picked.
However, Franz discloses as part of the step of picking a ply, a select group of gripper organs (suckers 12) from a plurality of gripper organs arranged in a gripper plane on a picker is actuated depending on the geometry of the ply to be picked (Col. 4, L37-41). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to selectively activate the grippers disclosed by Wirsam in the manner disclosed by Franz in order to reduce the vibration of the plies during movement (Col. 4, L34-37).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirsam and Zhu  as applied to claim 16 above, and further in view of Weigl.

With regards to claim 24, Wirsam and Barbaric disclose all the elements of claim 26 as outlined above. Wirsam and Barbaric do not disclose as part of the step of picking a ply, the occurrence of trailing of material from a picker is detected. 
However, Weigl discloses wherein as part of the step of picking a ply, the occurrence of trailing of material from a picker is detected (sensors used to detect positioning of material P0061). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to detect trailing material as disclosed by Weigl in the method as disclosed by Wirsam in order to prevent damage to the ply.
Response to Arguments
	The applicant’s argument in regards to the references of record not teaching the vertical movement of supports is not persuasive. The amended claim 1 does not exclude the device from moving horizontally in addition to vertically therefore the combination of Barbaric and Zhu does not prevent the picker from accessing the plies as has been argued by the applicant.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.B./Examiner, Art Unit 3653                                                     




/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653